Citation Nr: 1535250	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected diabetic retinopathy.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is required before the claim on appeal can be adjudicated.

The Veteran was afforded a VA compensation and pension (C&P) examination in August 2009, performed by an ophthalmologist.  The examiner documented limitation of peripheral vision in the left eye but normal peripheral vision in the right eye; private treatment notes from Dr. Clifford Fukushima in June 2009 show "significant" impairment of peripheral vision in the right eye and "moderate" impairment in the left eye.  Thus, the medical evidence of record shows the Veteran to have impairment of visual fields for which, if such impairment is due to the service-connected retinopathy, he is entitled to compensation under Diagnostic Code (DC) 6080.  Such compensation can be concurrent with a rating based on impairment of visual acuity, combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.77 (2015).

The Veteran has also had cataract surgery in the right eye.  If such cataract was a manifestation of diabetes, the Veteran may be entitled to compensation under DC 6027 for the cataract or its residuals, which may provide a higher evaluation than his current evaluation for impairment of central visual acuity.  
The AOJ has not adequately developed the question of entitlement to compensation for impairment of visual fields or cataracts.  The Statement of the Case (SOC) acknowledged cataracts and decrease in right visual field but stated that current and past medical records "did not clearly show" that the Veteran's cataracts and visual field decrease was deemed to be due to diabetes.  However, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Remand is accordingly required to obtain a medical opinion as to whether the Veteran's cataracts and/or impairment of visual field are due to his diabetic retinopathy, and, if so, to obtain a documentation of the severity of such symptoms in terms corresponding to the rating schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Board also notes that the RO attempted to return the case to the VA C&P examiner to address the question of whether the Veteran had any incapacitating episodes due to his diabetic retinopathy, as appropriate under the General Rating Formula for Diagnostic Codes 6000 through 6009.  The examiner did not respond.  This still-pending question should be pursued during a new examination. 
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a Doctor of Optometry (DO) or by a medical doctor (MD) specializing in ophthalmology, to determine the current severity of his service-connected diabetic retinopathy.

The examiner should indicate whether the Veteran has, or has had, cataracts of one or both eyes that are secondary to his diabetic retinopathy.  If so, the examiner should record the severity of such cataracts, or their residuals.

The examiner should also indicate whether the Veteran has impairment of visual fields that is secondary to his diabetic retinopathy.  If so, the examiner should record the severity of such impairment.

If the examiner finds that the Veteran has cataracts or impairment of visual fields that is not secondary to his diabetic retinopathy, the examiner must indicate whether it is possible to clearly separate the symptoms arising from the nonservice-connected visual disabilities from the service-connected diabetic retinopathy.

2.  The AOJ should also perform any additional development indicated.

3. Then, the AOJ should readjudicate the issue on   appeal.  To the degree that any claimed benefit  remains denied, issue to the Veteran and his representative a Supplemental Statement of the            Case (SSOC) and return the case to the Board as appropriate for further appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




